Citation Nr: 0837986	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1991 to April 
1992, during the Persian Gulf War Era.  There is also 
evidence that the veteran served in the Marine Corps 
Reserves. 
 
In July 2003, the Board remanded the case for further 
development.  After the development was complete, the case 
was temporarily sent to the Huntington, West Virginia, RO.  
In March 2005, the Board granted service connection for the 
veteran's bilateral plantar fasciitis disability.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA), Oakland, California, Regional 
Office (RO), which effectuated the grant of service 
connection for bilateral plantar fasciitis and assigned a 10 
percent evaluation.  The veteran disagreed with his 
evaluation and subsequently perfected an appeal.

On his substantive appeal, received in July 2006, the veteran 
indicated that he has knee, hip, and lower back pain from 
constant limping.  This statement can be construed as service 
connection claims for knee, hip, and lower back pain, claimed 
as secondary to the service-connected foot disability.  As 
such, these issues are referred back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  For the period prior to October 23, 2006, the veteran's 
service-connected bilateral plantar fasciitis was no more 
than moderate, in nature, and there was no evidence of 
moderately severe disability.  

2.  For the period beginning on October 23, 2006, the 
veteran's service-connected bilateral plantar fasciitis is 
manifested by left lower extremity swelling, a propulsive 
gait, tenderness to palpation, and well-defined heel spurs.  
There is evidence of a moderately severe bilateral foot 
disability.

3.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral plantar fasciitis 
disability requires frequent hospitalization, is unusual, or 
causes marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to October 23, 2006, the criteria 
for an evaluation in excess of 10 percent for bilateral 
plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5284 (2007).

2.  For the period beginning on October 23, 2006, the 
criteria for an evaluation of 20 percent, but no higher, for 
bilateral plantar fasciitis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5284 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran's increased rating claim arises from his 
disagreement with the assignment of a 10 percent initial 
evaluation for his bilateral plantar fasciitis disability 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the bilateral plantar 
fasciitis initial increased rating claim, and therefore 
appellate review may proceed without prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 
C.F.R. § 20.1102. 

II.  Increased Rating Claim - Bilateral Plantar Fasciitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-
207 (1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In an April 2005 rating decision, the veteran was assigned a 
10 percent evaluation based on Diagnostic Code 5024, which 
contemplates tenosynovitis.  The veteran contends that he 
should have received at least a 30 percent initial evaluation 
as a result of feet problems he incurred in-service, 
described as flat feet, swelling, pain on movement, and 
limping.  See VA-Form 9, Appeal to Board of Veterans' 
Appeals, received July 2006.   

The veteran's service-connected bilateral plantar fasciitis 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5099-5024.  Under Diagnostic Code 5024, 
tenosynovitis is to be evaluated as degenerative arthritis on 
the basis of limitation of motion of the affected joints.  38 
C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 20 percent evaluation 
is assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  A 10 percent evaluation 
is assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 more minor joint groups.  Id.  

Under Diagnostic Code 5284 for other foot injuries, a 20 
percent evaluation is warranted for moderately severe 
disability, and a 30 percent evaluation is warranted for 
severe disability.  A 40 percent evaluation is warranted for 
actual loss of the use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284. 

The medical evidence in connection with the veteran's 
bilateral plantar fasciitis consists of a March 2006 VA 
examination and X-ray report from the VA Medical Center 
(VAMC) in Palo Alto, California.  The VA examiner noted that 
there was no plantar callosities, and the range of motion of 
the veteran's subtalar and ankle joints were smooth and 
without crepitus.  The VA examiner also noted approximately 
15 degrees of ankle dorsiflexion with the knee extended 
bilaterally and 45 degrees plantar flexion at the ankle, 
bilaterally.  The subtalar joints were pain free with some 
discomfort at the insertion of the plantar fascia, 
bilaterally.  The March 2006 X-ray revealed evidence of a 
moderate sized heel spur formation.  The VA examiner reported 
impressions of osteoporosis, bilateral pes planus, bilateral 
calcaneal osteophytes, and chronic bilateral heel pain.  See 
March 2006 VA Examination Report.  

The record also contains outpatient treatment records from 
the VAMC in Livermore, CA, dated from March 2006 to January 
2008.  An October 2006 X-ray report indicates that both feet 
remained stable and unchanged since March 2006, and calcaneal 
osteophyte formation and bilateral pes planus was still 
demonstrated.  In an October 23, 2006 Podiatry examination 
report,  the examiner notes left lower extremity swelling and 
a propulsive gait.  In a December 2006 podiatry examination, 
the examiner notes tenderness to palpation, and well-defined 
heel spurs on review of X-rays.  See December 2006 Podiatry 
Attending Note.  A January 2008 Podiatry Attending Note 
indicates improvement in the veteran's current functional 
foot orthotics, but continued tenderness.    

On review, the Board finds that the evidence shows an 
increase in severity of the veteran's service-connected 
bilateral plantar fasciitis disability for the period 
beginning October 23, 2006.  Prior to October 23, 2006, no 
more than moderate disability of the bilateral plantar 
fasciitis was shown.  In this regard, March 2006 X-rays show 
a moderate spur formation.  See March 2006 VA Examination 
Report.  As discussed above, during an October 23, 2006, 
podiatry examination, the examiner noted that the veteran has 
left lower extremity swelling and a propulsive gait.  See 
October 2006 VAMC Livermore Podiatry Examination Report.  A 
December 2006 podiatry examination at the VAMC Livermore 
shows tenderness to palpation over the plantar second digit, 
and "well-defined heel spurs posterior and plantar with 
erosion."  See December 2006 Podiatry Attending Note.  Thus, 
resolving any doubt in the veteran's favor, the Board finds 
that since the October 2006 podiatry examination, but not 
prior, the evidence shows that the veteran's bilateral foot 
disability is moderately severe, in nature.  Thus, the Board 
concludes that effective October 23, 2006, a 20 percent 
evaluation is warranted, pursuant to Diagnostic Code 5284.  
Because the Board finds that the condition is not productive 
of severe disability, an evaluation in excess of 20 percent 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

In evaluating the veteran's claims, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-207 (1995).  On March 2006 VA examination, the 
veteran exhibited chronic bilateral heel pain.  
Significantly, however, there was no loss in range of motion 
of the subtalar and ankle joints and no crepitus.  In October 
23, 2006, and December 2006 podiatry examinations, no 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the ankles were noted.  
See October 2006 VAMC Livermore Podiatry Examination Report; 
December 2006 Podiatry Attending Note. Consequently, the 
Board does not find symptoms or pathology creating impairment 
that would warrant a higher evaluation, prior to or as of 
October 23, 2006, for functional impairment due to pain on 
bilateral ankle motion.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).       
        
The Board acknowledges the veteran's contention that he is 
limited in the duties he can perform in his employment, 
implying a claim for an extraschedular rating pursuant to 
38 C.F.R. § 3.321.  See VA-Form 9, Appeal to Board of 
Veterans' Appeals, received July 2006.  Here, the evidence 
does not suggest that this case presents an exceptional or 
unusual disability picture such that the veteran is unable to 
secure and follow substantially gainful employment due to 
service-connected 
bilateral plantar fasciitis disability, or otherwise render a 
schedular rating impractical.  38 C.F.R. § 3.321 (b)(1).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action. VAOPGCPREC 6-96 
(1996). 


ORDER

For the period prior to October 23, 2006, entitlement to an 
initial evaluation in excess of 10 percent for bilateral 
plantar fasciitis is denied.  

For the period beginning October 23, 2006, entitlement to an 
initial 20 percent evaluation, but no higher, for bilateral 
plantar fasciitis is granted, subject to the laws and 
regulations governing payment of monetary benefits.   


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


